Citation Nr: 1539654	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood. 

2.  Entitlement to an effective date earlier than April 6, 2010 for the award of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).   

3.  Entitlement to an effective date earlier than April 6, 2010 for the assignment of a 50 percent disability rating for tension headaches.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1973 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, that granted service connection for adjustment disorder and assigned a 30 percent rating from January 27, 2006.   

The Board notes that a December 2010 rating decision denied entitlement to increased ratings for headaches and hypertension.  The Veteran disagreed with this decision in April 2011.  The RO issued a Statement of the Case in June 2013.  However, in a substantive appeal (VA Form 9) filed for other issues, the Veteran specifically indicated that he was satisfied with the disability ratings assigned to the headaches and the hypertension.  Thus, the Board finds that appeals of these issues were not perfected.  38 C.F.R. § 20.200 (2015).

The Board also notes that in an April 2015 supplemental statement of the case, the RO denied entitlement to service connection for substance induced mood disorder.  This issue was included in the VA Form 8, certification of appeal, dated in May 2015.  However, the Board finds that this issue is not on appeal before the Board.  Review of the record shows that the Veteran did not submit a notice of disagreement as to this decision.  See 38 C.F.R. § 20.200 (2015).  The Board does not have jurisdiction over this issue.  

A June 2013 rating decision granted entitlement to TDIU from May 7, 2013 and a 50 percent rating to the service-connected tension headaches from May 7, 2013.  The Veteran expressed disagreement with the effective dates assigned to these benefits in a July 2013 statement.  He asserts that an effective date in 2009 is warranted for the award of TDIU and an effective date in 2006 is warranted for the assignment of the 50 percent rating for headaches.  In an April 2014 rating decision, the RO assigned an effective date of April 6, 2010 to the TDIU award and the assignment of the 50 percent rating.  This is not a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the effective date issues are still on appeal.  

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected adjustment disorder with depressed mood was manifested by mild to moderate occupational and social impairment due to mild or transient symptoms and symptoms controlled by medication and with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and disturbances of mood and motivation.     

2.  For the entire appeal period, the Veteran's service-connected adjustment disorder with depressed mood did not more closely approximate the criteria for occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided a notice letters to the Veteran in January 2003 and April 2003, prior to the initial adjudication of the claim, and in March 2006, and April 2010.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in a June 2013 statement of the case and April 2015 supplemental statement of the case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not alleged nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Veteran's claim for a higher initial rating arises from his disagreement with the assigned disability rating of October 2010 for the grant of service connection for adjustment disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that the April 2010 letter fully satisfied the notice requirements in this case and addressed the downstream elements of service connection.  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service and VA treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO searched for the Veteran's Social Security Administration (SSA) medical records but such records are unavailable.  See the July 2013 RO memo and the responses from SSA dated in January 2013 and June 2012.  The November 1994 SSA decision granting SSI benefits is of record.  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; the Veteran has not identified and the record does not otherwise indicate any additional outstanding evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA provided examinations in January 2009, February 2009, August 2009, September 2010, and January 2015 to obtain medical evidence as to the nature and severity of the Veteran's service-connected adjustment disorder and how it impacted him.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 



2.  Law and Regulations  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  A 10 percent rating is assigned when the service-connected adjustment disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  Id. 

A 30 percent rating is assigned when the service-connected adjustment disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when the service-connected adjustment disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when the service-connected adjustment disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the service-connected adjustment disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.


3.  Analysis

After a review of the evidence, the Board finds that, for the entire period of the appeal, the Veteran's service-connected adjustment disorder is manifested by mild to moderate occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication; and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and irritability, which warrants a 30 percent disability rating and no higher under Diagnostic Code 9400. 

The Veteran was afforded VA psychiatric examination in January 2009.  The VA examiner, a licensed psychologist, reviewed the Veteran's medical history and treatment records, examined the Veteran, considered the Veteran's symptoms and impairment due to the adjustment disorder.  The examination report indicates that the Veteran took Zoloft and trazodone.  He stated that the medication helps him to get about seven hours of sleep a night and without it, he does not go to sleep at all.  He stated that this is because he has a tendency to dwell on things.  The Veteran rated his depression as mild, but then corrects himself and then stated that he was "very depressed.  I can't do anything."  He stated that he was depressed every day and he believed that his depression began when he was in the service but he did not get treatment until 1989.  He generally reported anhedonia.  He reported suicidal and homicidal ideation but denied both suicidal and homicidal intent.  

The Veteran stated that he lived alone.  He had been married two times and was divorced.  He said he had not worked since 1990 when he was doing warehouse work.  He stated he could not get hired because no one will hire him because of his job history.  He reported that the last time he applied for a job was in 2000 when he tried to work at a nursing home.  He stated that all he did was watch TV and sleep.  He indicated that he was dating a neighbor.  The Veteran denied any alcohol use in six or eight months.  Prior to that, he stated that he drank a pint and a half a day and his last crack cocaine use was about one year ago.  

Mental status examination revealed that the Veteran made little eye contact.  Speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was generally euthymic.  Affect was appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations was noted, nor was any confusion.  Memory was grossly intact.  He was oriented in all spheres.  He did not report hallucinations.  No delusional material was noted.  The Veteran's insight was adequate as was judgment.  The Veteran denied suicidal or homicidal intent but as noted above reported both suicidal and homicidal ideation.  The Veteran was competent for VA purposes and was not in need of psychiatric hospitalization at the time of this examination.  The Axis I diagnosis was depressive disorder and the GAF score was 55.  

The VA examiner noted that the Veteran's treatment at the VA in the past has been for substance abuse or depression not otherwise specified.  The VA examiner stated that in terms of the Veteran's depression, his symptoms were mild to moderate and have persisted for years and the symptoms occurred with varying frequency.  The VA examiner did not find evidence that the depression in and of itself precludes employment.  The VA examiner noted that there was no gross impairment in social functioning and no impairment in thought processing or communication.  The VA examiner did not find evidence that depression precludes activities of daily living.  The Veteran denied current alcohol or drug use.  

A February 2009 VA examination addendum report indicates that the Veteran underwent neuropsychological assessment on December 30, 2008.  The results of that assessment, which included objective personality testing, suggested a tendency to over endorse symptomatology.  It was noted that Veteran obtained a score on the Fake Bad Scale that was significantly past the cut score of 24, and the score was very significantly deviant both of a normative sample and a TBI sample and most closely resembled that of worker's compensation applicants and male personal-injury litigants. 

The Veteran was afforded VA psychiatric examination in September 2010.  The VA examiner, a licensed psychologist, reviewed the Veteran's medical history and treatment records, examined the Veteran, considered the Veteran's symptoms and impairment due to the adjustment disorder.  The VA examination report sets forth the Veteran's social and occupational history.  The Veteran indicated that he believed his headache disorder affected his ability to be employed and affected his relationships with people.  He stated that when he had a severe headache, he was not in a good mood and he tended to be on edge and irritable.  He believed that his 2 marriages both suffered because of his migraine condition.  The Veteran was married twice and each marriage was brief and lasted only a year or so.  He had 4 grown children and 7 grandchildren; he has not maintained a close relationship with his children or grandchildren and does not see them on a frequent basis.  They lived in another state.  

The Veteran was currently retired on disability.  He stated that he had not been able to work regularly since 1990 primarily due to his frequent migraine headaches and due to the fact that employers do not want to keep him because of his time off or inefficiency due to his headaches.  It was noted that after he got out of the military, he worked as an auto mechanic.  He also worked in heating and air conditioning and construction type jobs.  The Veteran stated that he had quite a number of jobs and could not hold on to them because of the migraine headaches.

It was noted that the Veteran takes the antidepressant, venlafaxine, which he has been taking for about 2 years.  He stated that the venlafaxine did help some with his mood and it took the edge off the depression.  He stated that he did not have crazy thoughts on venlafaxine or thoughts of suicide.  He stated that before he took the medication, he felt worthless and useless.  He stated that with the medication, he did not tend to think along those lines nearly as often.  He did not have suicide intent or plan and he has made no suicide attempts.  It was noted that in the past, he had problems with alcohol and cocaine.  He has been clean and sober for about 2 years.  

He reported having some significant depressive symptoms.  He said he felt sad on the majority of the days of the week, usually 4 or 5 days a week.  He said that his mood does vary according to having a headache and becomes considerably worse when he is experiencing headache pain.  He said he felt hopeless and helpless frequently and his future looked very bleak because of his headache condition.  He admitted to occasional crying spells, perhaps once a week to 3 times in 2 weeks.  He said that he had fleeting thoughts of suicide but no intent or no plan.  He said he felt very frustrated because anything that he aspires to do is often sabotaged by his headaches.

Mental status examination revealed that the Veteran displayed mildly sad emotions.  His speech was logical and coherent within normal limits with respect to rate and rhythm.  The Veteran's mood was neutral to mildly sad and affect was appropriate to mood.  He was alert and oriented.  Thought processes were logical.  There were no loosening associations.  Memory was largely intact. He reported no hallucinations.  Delusion  material was not noted.  He did not report problems with side effects from his medication and felt that his antidepressant in particular was only somewhat effective in impacting his depressive symptoms and certainly did not eliminate his depressive symptoms.  The Veteran's insight was adequate as was his judgment.  The Veteran denied any current suicidal or homicidal ideation.  He was competent for VA purposes and was not in need of psychiatric hospitalization at the time of this examination.  The GAF score was 55 which is indicative of moderate occupational and social impairment.  See DSM-IV.  Thought processing and communication were unimpaired by his depressive symptoms.  The VA examiner noted that the Veteran's behavior was largely within normal limits, but again somewhat affected by mild depression and affected by headaches in which case he would most likely withdraw from dealing with people.  He could handle his activities of daily living including his finances.  He denied current drug or alcohol abuse problems although he has had a significant substance abuse problem in the past.  

The Veteran was afforded VA psychiatric examination in May 2013.  The VA examiner, a licensed psychologist, reviewed the claims folder and medical history, examined the Veteran, considered the Veteran's symptoms and impairment due to the adjustment disorder, and concluded that the adjustment disorder was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.  The VA examiner indicated that the adjustment disorder was manifested by symptoms of depressed mood, chronic sleep impairment, and disturbances of mood and motivation.  The VA examiner stated that the Veteran's symptoms were moderate and did not preclude physical or sedentary employment activities.  The GAF score assigned to the adjustment disorder was 55 which is indicative of moderate occupational and social impairment.  See DSM-IV.   

The Veteran was afforded VA psychiatric examination in January 2015.  The VA examiner, a licensed psychologist, reviewed the claims folder and medical history, examined the Veteran, considered the Veteran's symptoms and impairment due to the adjustment disorder, and concluded that the adjustment disorder was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.  The VA examiner indicated that the adjustment disorder was manifested by symptoms of depressed mood and anxiety.  The VA examiner indicated that the treatment records suggested that the Veteran's functioning was better when he had some structure and contact with others.  The VA examiner stated that the Veteran's adjustment disorder with mixed anxiety and depressed mood continued with generally mild symptoms.  

The Board finds the VA examination reports and medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the adjustment disorder and how this disorder impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA assessments of the severity of the adjustment disorder were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the symptoms due to the adjustment disorder when making this determination.  The weight of the evidence shows that the adjustment disorder causes mild to moderate impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran was assigned a GAF score of 55 for the impairment due to the service-connected adjustment disorder with depressed mood.  See the January 2009, September 2010, and May 2013 VA examination reports.   A GAF score of 55 is indicative of moderate social and occupational functioning.  See DSM-IV.  GAF scores in this range more closely approximate the criteria for a 30 percent rating for occupational and social impairment with moderate difficulty.  Id.  

VA treatment records show a long history of mental health treatment including treatment for substance abuse and alcohol and cocaine dependence.  Some of the mental health treatment records and substance abuse treatment records show GAF scores in the range of 41 to 50 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  See for instance the VA mental health treatment records dated in September 2006, January 2009, December 2009, January 2011, July 2011, April 2012, August 2012, January 2013.  However, these mental health treatment records indicate that the Veteran was receiving treatment for alcohol and cocaine dependence in addition to depressive disorder and substance induced mood disorder.  The GAF scores were assigned as an assessment of the functioning due to all of these diagnoses.  These records do not establish the degree of impairment due solely to the service-connected adjustment disorder.  Thus, their probative value is lower than that of the VA examination reports. 

The VA examination reports and medical opinions discussed above provide the most probative evidence of the level of impairment due solely to the service-connected adjustment disorder.  The Board notes that all of the VA examiners reviewed the Veteran's psychiatric and mental health treatment history when assessing the impairment due to the service-connected adjustment disorder and the VA examiners concluded that the adjustment disorder was manifested by mild to moderate occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.    

For the period of the appeal, the Board finds that the Veteran's adjustment disorder did not more closely approximate occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; or with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  The evidence consistently shows that the Veteran's psychiatric impairment was not impacting his occupational ability, in fact, by his own admission, it was his headache disorder which was causing him difficulty with working and obtaining work. Moreover, there is no indication that his psychiatric symptoms were causing difficulty in establishing social relationships, despite the Veteran's failed marriages. He indicated that these were also more impacted by his headache condition. Further, the examiners noted only mild behavioral changes from normal. The weight of the competent and credible evidence shows that the adjustment disorder was manifested by mild to moderate symptoms and more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The medical evidence of record does not establish a higher or more severe level of impairment, and symptoms do not equate in frequency, duration or severity to the level of impairment required for a higher rating.  

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 50 percent or higher rating criteria under Diagnostic Code 9400.  The preponderance of the evidence is against the assignment of a higher initial rating in excess of 30 percent for adjustment disorder, and this claim is denied.   

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The January 2015 VA examination report indicates that the Veteran has the symptoms of disturbances of mood and motivation due to adjustment disorder which is a symptom listed in the criteria for a 50 percent rating under Diagnostic Code 9400.  The VA examination reports also indicate that the Veteran had fleeting suicidal ideation but no intent or plan.  The  symptom of suicidal ideation is a symptom listed in the criteria for a 70 percent rating under Diagnostic Code 9400.  However, as noted above, the VA examiners considered these symptoms in addition to the Veteran's other adjustment disorder symptoms and considered the Veteran's level of functioning and the VA examiners determined that the adjustment disorder caused mild to moderate occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiners indicated that this level of impairment best summarized the Veteran's level of occupational and social impairment due to the adjustment disorder.  Accordingly, a schedular rating in excess of 30 percent for adjustment disorder is denied. 

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an increased initial rating for the service-connected adjustment disorder, and this claim is denied.    


ORDER

An initial rating in excess of 30 percent for the service-connected adjustment disorder is denied. 


REMAND

A June 2013 rating decision granted entitlement to TDIU from May 7, 2013 and a 50 percent rating to the service-connected tension headaches from May 7, 2013.  The Veteran expressed disagreement with the effective dates assigned to these benefits in a July 2013 statement.  He asserts that an effective date in 2009 is warranted for the award of TDIU and an effective date in 2006 is warranted for the assignment of the 50 percent rating for headaches.  In an April 2014 rating decision, the RO assigned an effective date of April 6, 2010 to the TDIU award and the assignment of the 50 percent rating for headaches.  This is not a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the effective date issues are still on appeal.  

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues are remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issues of entitlement to an effective date earlier than April 6, 2010, for the award of TDIU and entitlement to an effective date earlier than April 6, 2010, for the assignment of a 50 percent disability rating for tension headaches.  Only if the Veteran perfects an appeal should the claim be certified to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


